Title: From George Washington to Major General Israel Putnam, 13 December 1778
From: Washington, George
To: Putnam, Israel


  
    Dear Sir
    Head Quarters Middle Brook [N.J.] 13th Decr 1778
  
The Board of War have requested that Israel Dodge of Colo. Durkees Regiment may be sent to Philada from whence he is to go to Fort Pitt to his Brother who is employed in Indian Affairs. Be pleased therefore to have him paid up and give him a pass to Philada with directions to apply to the Board of War, upon his arrival there, for further orders. I am &ca.
  
P.S. I have recd yours of the 4th with Maj: Gray’s intelligence.
  
